Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 9 (amended) A non-transitory recording medium comprising a target management program executed by a server including a storage unit configured to store an intervention result per each of persons intervening relating to a target index relating to a body of a user, the target management program comprising the steps executed by the server of: assessing whether intervention is necessary due to an occurrence of a divergence of a current value of a predetermined index from a route corresponding to a transition in value of the predetermined index to a target value of the predetermined index for reaching a target relating to a body of a user; determining, when assessed that intervention is necessary, a person with a high contribution toward reaching the target, from among the persons intervening for the user, using the intervention result stored in the storage unit; and executing processing for prompting a person determined for intervention.
Claim 10 (amended) The non-transitory recording medium comprising the target management program according to claim 9, further comprising the steps executed by the server of: calculating a degree of divergence of the current value of the predetermined index from the route; determining an intervention method corresponding to the degree of divergence calculated; and executing processing for intervention for the user by the intervention method determined.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Firminger US20110054867 discloses in fig. 1b, 3 and ¶s88-89 “the deviation detecting module 102 of the computing device 10 of FIG. 1b detecting deviation from a compliant execution of a template 16 by an end user 4, the template 16 designed to facilitate the end user 4 to achieve one or more target outcomes 16 (e.g., health or medical outcomes, mental state outcomes, academic or intellectual outcomes, and so forth) when one or more emulatable aspects (e.g., user acts or behaviors) included in the template 16 are emulated, the one or more emulatable aspects being based on one or more relevant reported aspects of one or more source users 2* that are relevant to achieving the one or more target outcomes”.
However, neither Firminger nor any prior art discloses, teaches or suggest the combination of elements as recited in claim 1 arranged in a manner to include “an assessment unit configured to assess whether intervention is necessary due to an occurrence of a divergence of a current value of a predetermined index from a route corresponding to a transition in value of the predetermined index to a target value of the predetermined index for reaching a target relating to a body of a user; a storage unit configured to store an intervention result per each of persons intervening relating to a target index; a determination unit configured to determine, when the assessment unit assesses that intervention is necessary, a person with a high contribution toward reaching the target, from among the persons intervening for the user, using the intervention result stored in the storage unit; and an execution unit configured to execute processing for prompting a person determined by the determination unit for intervention”.
Therefore, claim 1 is allowed with associated dependent claims. 
Independent claim 9 includes limitations analogous to the ones that form the basis for the allowance of claims 1, thus is similarly allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685